Exhibit 2 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States dollars) December 31, 2011 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Entrée Gold Inc. We have audited the accompanying balance sheets of Entrée Gold Inc., and its subsidiaries, as of December 31, 2011 and 2010, and the related statements of operations and comprehensive loss, stockholders' equity and cash flows for the years ended December 31, 2011 and 2010, and from the date of inception (July 19, 1995) to December 31, 2011.Entrée Gold Inc.'s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Entrée Gold Inc. as of December 31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended and for the cumulative period from inception (July 19, 1995) to December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Entrée Gold Inc.'s internal control over financial reporting as of December 31, 2011 based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated March 29, 2012, expressed an unqualified opinion. “DAVIDSON & COMPANY LLP” Vancouver, Canada Chartered Accountants March 29, 2012 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Entrée Gold Inc. We have audited Entrée Gold Inc.'s internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Entrée Gold Inc.'s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s Report on Internal Control over Financial Reporting. Our responsibility is to express an opinion on Entrée Gold Inc.’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Entrée Gold Inc. maintained, in all material respects, effective internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the balance sheets and the related statements of operations and comprehensive loss, stockholders' equity and cash flows of Entrée Gold Inc., and our report dated March 29, 2012 expressed an unqualified opinion. “DAVIDSON & COMPANY LLP” Vancouver, Canada Chartered Accountants March 29, 2012 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Expressed in United States dollars) December 31, December 31, ASSETS Current Cash and cash equivalents (Note 4) $ $ Short-term investments (Note 4) - Receivables Prepaid expenses Total current assets Long-term investments (Note 5) - Equipment (Note 6) Mineral property interests (Note 7) Other assets Equity investment - joint venture (Notes 5 and 7) Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Accounts payable and accrued liabilities $ $ Loans payable to Oyu Tolgoi LLC (Note 8) Deferred income tax liabilities (Note 11) Total liabilities Stockholders' equity Common stock, no par value, unlimited number authorized, (Note 9) 127,016,788 (December 31, 2010 - 114,354,925) issued and outstanding Additional paid-in capital Accumulated other comprehensive income (Note 13) Accumulated deficit during the exploration stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Nature of operations (Note 1) Commitments (Note 15) Subsequent events (Note 17) The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in United States dollars) Year Ended December 31, Year Ended December 31, Inception (July 19, 1995) to December 31, 2011 EXPENSES Exploration (Note 7) $ $ $ General and administration Depreciation Gain on sale of mineral property interests (Note 7) ) - ) Impairment of mineral property interests (Note 7) - Foreign exchange loss (gain) ) Loss from operations ) ) ) Gain on sale of investments (Note 5) - Interest income Loss from equity investee (Note 5) Fair value adjustment of asset backed commercial paper (Note 5) - - ) Loss from operations before income taxes ) ) ) Current income tax expense ) - ) Deferred income tax recovery Net loss $ ) $ ) $ ) Comprehensive loss: Net loss $ ) $ ) $ ) Unrealized gain (loss) on available for sale securities (Note 13) ) - Foreign currency translation adjustment (Note 13) ) Comprehensive loss $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Expressed in United States dollars) Number of Shares Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Income Accumulated Deficit During the Exploration Stage Total Stockholders' Equity Balance, July 19, 1995 (date of inception) - $
